DETAILED ACTION
Response to Amendments
The amendment filed on 4/25/2022 has been entered.  
Claims 21, 25-27, and 29-32 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein said second longitudinal length is greater than said first longitudinal length" of claim 21 and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 25-27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20100193566 of Scheib et al. (henceforth Scheib) in view of USPGP# 20090306708 of Shah (henceforth Shah).
Regarding claim 21, Scheib teaches a surgical stapling assembly (Scheib: 100), comprising: 
a shaft assembly (Scheib: 104); 
an end effector (Scheib: 1400, fig. 45-50) attached to said shaft assembly, wherein said end effector comprises: 
a first jaw (Scheib: 118, 1414) comprising an anvil (Scheib: 1414); and
a second jaw (Scheib: see annotated fig. 46) movable relative to said first jaw; wherein said second jaw comprises a cartridge channel (Scheib: 1413, para 0120) configured to receive a staple cartridge (Scheib: 115, para 0119) therein, and wherein the staple cartridge comprises a longitudinal slot (Scheib: central slot in 115, para 0119)
a closure drive (Scheib: 108, 112, 118) configured to move said first jaw between an open position and a closed position during a closure stroke (Scheib: para 0074); and 
a firing drive (Scheib: 110, 1456, 1457, 1419, 1484, 1450, 1452) actuatable independently of said closure drive, wherein said firing drive comprises a firing member assembly (Scheib: 1450, 1452) movable through a firing stroke by said firing drive after the completion of said closure stroke (Scheib: para 0119-0121), and wherein said firing member assembly comprises
a firing shaft (Scheib: 1450) comprising a distal end (Scheib: end of 1450 that interfaces with 1452 as shown in fig. 48); and 
a distal body portion (Scheib: 1452) attached to said distal end of said firing shaft (Scheib: see fig. 48), wherein said distal body portion is movable through said end effector by said firing shaft through a firing stroke (Scheib: para 0119-0120), and wherein said distal body portion comprises: 
a primary body portion (Scheib: see annotated fig. 49) movable through the longitudinal slot during said firing stroke (Scheib: para 0119-0120); 
first flanges (Scheib: see annotated fig. 49) extending laterally from said primary body portion (Scheib: see annotated fig. 49), wherein each said first flange comprises a first longitudinal length (Scheib: see annotated fig. 49, the length of first flanges as shown in fig. 48), and wherein said first flanges are configured to engage said cartridge channel during said firing stroke (Scheib: the first flanges directly and  indirectly engage the cartridge channel during firing stroke as shown in fig. 50, see also para 0119-0120); 
second flanges (Scheib: see annotated fig. 49) extending laterally from said primary body portion (Scheib: see annotated fig. 49), wherein each said second flange comprises a second longitudinal length (Scheib: see annotated fig. 49, the length of second flanges as shown in fig. 48), wherein said second longitudinal length is greater than said first longitudinal length (Scheib: see annotated fig. 49, the relative lengths of first flanges and second flanges as shown in fig. 48), and wherein said second flanges are configured to engage said anvil during said firing stroke (Scheib: para 0119-0120) , 
wherein said first flanges and said second flanges are configured to control a tissue gap distance defined between said first jaw and said second jaw during said firing stroke (Scheib: para 0119-0120, see also fig. 50).

    PNG
    media_image1.png
    351
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    810
    media_image2.png
    Greyscale

Scheib teaches cartridge jaw is fixed and the anvil jaw is movable and therefore is silent on said anvil fixed relative to said shaft assembly and said closure drive is configured to move said second jaw between said open position and a closed position during a closure stroke. 
However, Shah teaches a similar surgical instrument (Shah: 100) wherein said surgical instrument comprises a shaft assembly (Shah: 140) an end effector (Shah: 150), said end effector comprising a first (anvil) jaw (Shah: 160) and a second (cartridge) jaw (Shah: 170); wherein said second jaw comprises an elongate channel (Shah: 610, 620) configured to support a staple cartridge (Shah: 600) therein, wherein the staple cartridge comprises a longitudinal slot (Shah: central slot in 600) and wherein said first jaw comprises an anvil (Shah: 160, para 0031) and wherein said second (cartridge) jaw is movable relative to said first (anvil) jaw between an open position and a closed position (Shah: para 0041-0043), wherein said anvil is fixed relative to said shaft assembly (Shah: para 0041-0043) and a closure drive (Shah: 120, 310, 330) configured to move said second jaw between an open position and a closed position during a closure stroke (Shah: para 0041-0043) and a firing drive (Shah: 130, 320) actuatable independently of said closure drive after the completion of said closure stroke (Shah: para 0034-0035 and para 0040).  
Therefore, since both Scheib and Shah teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). 

Regarding claim 25, as shown in claim 21, the combination of Scheib and Shah teaches the surgical stapling assembly further comprising said staple cartridge (Scheib: 115).

Regarding claim 26, as shown in claim 21, the combination of Scheib and Shah teaches wherein said shaft assembly defines a longitudinal central shaft axis (Scheib: central axis of 104), and wherein said firing shaft is offset relative to said central longitudinal axis (Scheib: see annotated fig. 46).

Regarding claim 27, Scheib teaches a surgical stapling assembly (Scheib: 100), comprising: 
a shaft assembly (Scheib: 104); 
an end effector (Scheib: 1400, fig. 45-50) attached to said shaft assembly, wherein said end effector comprises: 
a first jaw (Scheib: see annotated fig. 46) comprising an anvil (Scheib: 1414); and 
a second jaw (Scheib: see annotated fig. 46), wherein said second jaw comprises a cartridge channel (Scheib: see annotated fig. 46, 1413) configured to receive a staple cartridge (Scheib: 115) therein; and wherein the staple cartridge comprises a longitudinal slot (Scheib: central slot in 115, para 0119)
	a closure drive (Scheib: 108, 112, 118) configured to move said first jaw between an open position and a closed position during a closure stroke (Scheib: para 0074); and 
a firing drive (Scheib: 110, 1456, 1457, 1419, 1484, 1450, 1452) actuatable independently of said closure drive after the completion of said closure stroke, and wherein said firing drive comprises 
a firing member (Scheib: 1450, 1452) movable through said end effector during a firing stroke by said firing drive(Scheib: para 0119-0120), wherein said firing member comprises: 
a primary body portion (Scheib: see annotated fig. 46) movable through the longitudinal slot during said firing stroke (Scheib: para 0119-0120); 
an upper flange (Scheib: see annotated fig. 49) extending laterally from said primary body portion, wherein said upper flange comprises a first longitudinal length (Scheib: length of upper flange as annotated in fig. 49), and wherein said upper flange is configured to engage said cartridge channel during said firing stroke (Scheib: para 0119-0120); 
a lower flange (Scheib: 1458) extending laterally from said primary body portion, wherein said lower flange comprises a second longitudinal length (Scheib: length of 1458), wherein said second longitudinal length is greater than said first longitudinal length (Scheib: see annotated fig. 49, the relative lengths of first flanges and second flanges as shown in fig. 48), and wherein said lower flange is configured to engage said anvil during said firing stroke (Scheib: para 0119-0120), 
wherein said upper flange and said lower flange are configured to control a tissue gap distance defined between said first jaw and said second jaw during said firing stroke (Scheib: para 0119-0120, see also fig. 50).
Scheib teaches cartridge jaw is fixed and the anvil jaw is movable and therefore is silent on said anvil fixed relative to said shaft assembly and said closure drive is configured to move said second jaw between said open position and a closed position during a closure stroke. 
However, Shah teaches a similar surgical instrument (Shah: 100) wherein said surgical instrument comprises a shaft assembly (Shah: 140) an end effector (Shah: 150), said end effector comprising a first (anvil) jaw (Shah: 160) and a second (cartridge) jaw (Shah: 170); wherein said second jaw comprises an elongate channel (Shah: 610, 620) configured to support a staple cartridge (Shah: 600) therein, wherein the staple cartridge comprises a longitudinal slot (Shah: central slot in 600) and wherein said first jaw comprises an anvil (Shah: 160, para 0031) and wherein said second (cartridge) jaw is movable relative to said first (anvil) jaw between an open position and a closed position (Shah: para 0041-0043), wherein said anvil is fixed relative to said shaft assembly (Shah: para 0041-0043) and a closure drive (Shah: 120, 310, 330) configured to move said second jaw between an open position and a closed position during a closure stroke (Shah: para 0041-0043) and a firing drive (Shah: 130, 320) actuatable independently of said closure drive after the completion of said closure stroke (Shah: para 0034-0035 and para 0040).  
Therefore, since both Scheib and Shah teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). 

Regarding claim 29, as shown in claim 27, the combination of Scheib and Shah teaches, the surgical stapling assembly further comprising said staple cartridge (Scheib: 115).

Regarding claim 30, as shown in claim 27, the combination of Scheib and Shah teaches wherein said firing member further comprises a cutting edge (Scheib: see annotated fig. 49) configured to cut tissue during said firing stroke.

Regarding claim 31, as shown in claim 21, the combination of Scheib and Shah teaches wherein each said first flange comprises a first flange distal end (Scheib: see annotated fig. 49), wherein each said second flange comprises a second flange distal end (Scheib: see annotated fig. 49), and wherein said second flange distal end is distal to said first flange distal end (Scheib: see fig. 48 and annotated fig. 49). 
Regarding claim 32, as shown in claim 27, the combination of Scheib and Shah teaches wherein said lower flange comprises a first distal flange end (Scheib: see annotated fig. 49), wherein said upper flange comprises a second distal flange end (Scheib: see annotated fig. 49), and wherein said first distal flange end is distal to said second distal flange end (Scheib: see fig. 48 and annotated fig. 49).

Response to Arguments
Applicant’s arguments filed on 4/25/2022 have been fully considered:
Applicant’s arguments regarding drawing objections have been considered but are not persuasive.  Applicant states that figs. 70, 71, 74, 82, 85 and 27 show different lengths of flanges for firing members. Please note that as claimed 
First/upper flange = cartridge engaging flange = first longitudinal length
Second/lower flange = anvil engaging flange = second longitudinal length
figs. 70, 71, 74, 82, 85 and 27 all show cartridge flanges are longitudinally longer than anvil flanges.  
Therefore the limitation “said second longitudinal length is greater than said first longitudinal length” is NOT shown.
Amended claims have overcome all previous 112 (b) or second paragraph rejections
Applicant's arguments with respect to claims 21 and 27 have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGP 20080308603 of Shelton et al also teaches a firing member (150 of figs. 96-102) comprising anvil flange (159) that is distal (and smaller) relative to cartridge flange (152). 
USPGP# 20050006430 of Wales teaches the cartridge flange (44) is used for spacing the cartridge relative to anvil (para 0040) 
USPGP# 20070295780 of Shelton et al. teaches the cartridge flange (34) is used for spacing the cartridge relative to anvil (para 0040 and 0076) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731